NICHOLS, Judge,
concurring:
I concur in the judgment of the court and in its opinion. Defendant’s contentions, first heard of, many of them, in *14this case, would if successful require us to apply a different and less favorable law to the instant claims than to others earlier adjudicated.
The case does illustrate how the artificial postponement of the taking date serves to put a few lucky Indian claimants in the enjoyment of windfalls not available to their brethren in the ordinary case. Before becoming involved in these cases I supposed, as best I can reconstruct it now, that the valuation date, when the claim had progressed that far, would be the date when the Indian was effectively put out of possession of the tract, and the white man had effectively put himself in possession. But it would be a date before the white man had done anything to alter the land, as the Indian had held it; nor would it be covered with railroads, highways, townsites, mines, and the other indicia of white occupancy. Thus no question of paying the Indian for the white man’s railroads, mines, etc., could arise. I think most people would agree that such a valuation date would work out fairly as between white and Indian and also as between one Indian tribe and another. If there should be a case of paying the Indian for the railroad the white man had built on his domain, it ought to be an instance of misconduct: a punitive award.
I soon discovered that for varying reasons the date of title extinguishment or of the "taking” though long after the actual ouster date was being allowed to control the valuation date in many cases and to add greatly to awards. In some cases, as here, the doings of Congress in the premises make no other result possible. As the court points out in both our opinions, Congress itself (a) determined that a formal title extinguishment was necessary, and (b) dawdled with the matter to such an extent that the land filled with towns, people, and railroads while the Indians had abandoned the land but remained ignorant whether the modest payment they had agreed to accept for their title would even be forthcoming.
In other cases the facts were different. "Taking” or "extinguishment” dates were often stipulated though Congress had done nothing relevant on the date stipulated and, sometimes, no one else had either. A date was picked out of the air, by methods of selection unknown, though it should have been apparent that every year between the *15date of Indian ouster and the chosen "taking” date would multiply the amount awardable. The Commission has eliminated actual physical structures; thus if the white man had built a bridge the Indian for award purposes does not get the bridge qua bridge, but he gets all the enhancement the bridge added to land anywhere in the tract. As a matter of fact, I do not find the elimination of the bridge itself logical, but it does serve cosmetic purposes.
I made myself somewhat of a vox clamantis in deserto, believing as I did that the corpus of the law of eminent domain was too valuable to justify the mayhem being committed upon it even in the worthy cause of relieving Indian poverty. I think I was somewhat in advance of defendant, which reviewed and reconsidered some of its positions as a result, I like to think, of what I had said. Defendant in this case did not ever fail to say what it should have said, so far as I know. It may be the Supreme Court will be receptive as it is free to correct past errors in a way not possible to us. Whether this case had come up early or late, with or without the precedents the court hurls at the defendant, it still would be as hard a case as could be devised, to bring into conformity the valuation date and the date of Indian ouster, and I just don’t think it could have been done. The case should, however, have stood alone as a spot situation, instead of being all too typical of the way in which the gap between the date of Indian ouster and the date of title extinguishment is mercilessly exploited.
The entire body of doings under the Indian Claims Commission Act, 25 U.S.C. § 70a, will, I think go down into history as a prime example of how our affluent society worked during its prime when it seemed inconceivable it would ever run out of affluence.